

	

		II

		109th CONGRESS

		2d Session

		S. 2488

		IN THE SENATE OF THE UNITED STATES

		

			April 3, 2006

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To require the Nuclear Regulatory Commission to conduct

		  an independent safety assessment of the Indian Point Nuclear Power

		  Plant.

	

	

		1.Independent safety

			 assessmentNot later than 180

			 days after the date of enactment of this Act, the Nuclear Regulatory Commission

			 shall submit to Congress a report containing the results of—

			(1)a focused, in-depth independent safety

			 assessment of the design, construction, maintenance, and operational safety

			 performance of the systems at the Indian Point Nuclear Power Plant, Reactors 2

			 and 3, located in Westchester County, New York, including the systems described

			 in section 2; and

			(2)a comprehensive evaluation of the

			 radiological emergency plan for the Indian Point Nuclear Power Plant, Reactors

			 2 and 3, conducted by the Nuclear Regulatory Commission and the Department of

			 Homeland Security, which shall include—

				(A)a detailed

			 explanation of the factual basis on which the Nuclear Regulatory Commission and

			 the Federal Emergency Management Agency relied (during the period beginning on

			 July 25, 2003, and ending on the date of enactment of this Act) in—

					(i)approving the

			 radiological emergency plan; and

					(ii)making subsequent

			 annual findings of reasonable assurance that the plan would adequately protect

			 the public in the event of an emergency; and

					(B)a detailed

			 response to each of the criticisms of the radiological emergency plan contained

			 in the Review of Emergency Preparedness of Areas Adjacent to Indian Point and

			 Millstone, published by James Lee Witt Associates on January 10, 2003.

				2.SystemsThe systems referred to in section 1(1)

			 are—

			(1)the reactor

			 protection system;

			(2)the control room ventilation system and the

			 containment ventilation system;

			(3)the 4.16 kV

			 electrical system;

			(4)the condensate

			 system; and

			(5)the spent fuel

			 storage system.

			3.Independent

			 safety assessment modelThe

			 independent safety assessment conducted at the Indian Point Nuclear Power Plant

			 under this Act shall be equal in depth and breadth to the independent safety

			 assessment of the Maine Yankee Nuclear Power Plant, located near Bath, Maine,

			 conducted by the Nuclear Regulatory Commission during 1996.

		

